﻿Speaking here on behalf of my country, I wish to
congratulate the new Secretary-General of the Organization,
Mr. Kofi Annan, who, after nine months in his post, now
for the first time faces the responsibility of a session of the
General Assembly, a session that is likely to be noteworthy
and hard-working. Given his vast experience, he is well
aware that the prestige and influence of his important post
derive from the impartiality that places him above all
pressure of interests and raises him to the permanent status
of arbitrator for all and a symbol of the Organization.
I also wish to offer my congratulations to the Minister
for Foreign Affairs of Ukraine, Mr. Hennadiy Udovenko,
on his appointment as President of this session of the
General Assembly.
The pace of events today means that subjects that we
considered just last year seem obsolete. Nevertheless, as we
have still not found solutions to the most pressing problems
facing the international community, it is logical to keep
returning to those that are of concern to every member of
that community and to the community as a whole, which
now finds itself in the midst of the most rapid process of
change in history.
Inevitably, therefore, we will again go over, for
example, human rights, the rule of law, free elections, the
war on drugs, corruption, disarmament, terrorism and other
compelling issues that crop up constantly among our
concerns and in our work nowadays.
I must place on record the fact that the Government of
Venezuela has taken measures on all these issues to ensure
increased respect for human rights, to wage war on drugs
and to promote further disarmament and assist in the fight
against corruption. Naturally, it is not easy for any country
to show a clean record. A Government’s good intentions as
regards human rights will always immediately come up
against recurring internal violence and still untamed unruly
elements, as in the example constantly presented by the
audiovisual media in developed countries. But the will
exists and an effort is being made to make Government
agencies increasingly aware of our resolve to protect
guarantee human rights.
I wish to highlight the work done by the first United
Nations High Commissioner for Human Rights, the
Minister for Foreign Affairs of Ecuador, Mr. José Ayala-
Lasso, and welcome the new High Commissioner, the
former President of Ireland, Mrs. Mary Robinson, to
whom my country wishes every success in the stimulating
but difficult task ahead of her.
With regard to corruption, terrorism and
disarmament, my country, which proposed and was able
to gain approval for the Inter-American Convention —
the first of its kind in the world — in March 1996,
remains steadfast in its efforts to ensure that every
country is aware of the need to punish wrongdoing in
government, wrongdoing that has tended to be treated
with great indulgence. It may not be possible to eradicate
corruption, but timely punishment — by ending
impunity — will make such action risky.
We have been enthusiastic supporters of all
initiatives aimed at limiting the arms trade, in addition to
being aware that there are free markets often beyond
Government control, we are concerned that the
industrialized countries, by lifting embargoes in this field,
may begin moving towards the opposite extreme and
promote the sale of weapons everywhere, under pressure
from the military industry, which has an extremely
powerful lobby.
My country has resolutely backed the programme to
eliminate landmines, hundreds of millions of which have
been irresponsibly and thoughtlessly scattered in
territories on every continent, daily taking their toll of
many innocent victims, particularly children, whose
mutilation by landmines is a constant reminder that we
need to ensure justice for humankind.
The fact that Venezuela has a neighbour where
illegal drugs continue to be planted, processed and sold
places us in the unfortunate position of being part of the
supply route and within an area influenced by drug
money. That is why the Government of Venezuela has
taken every precaution to keep this danger to a minimum.
It fights trafficking on land and sea and in the air, and
has intercepted large shipments of drugs. The official in
charge of all Government action against this powerful
enemy of humankind has been given the rank of Minister.
It goes without saying that we look forward
hopefully to the next special session of the General
Assembly, on illegal drug trafficking, to be held at the
request of Mexico. We hope that it will produce clear
solutions that will enable us to wage a more successful
war on this scourge and, above all, put an end to money
laundering, where Government efforts have so far been
least successful.
11


As the threat of ever more pitiless and atrocious acts
of terrorism has spread around the world and, to no small
extent, here on our American continent, Venezuela has
taken an interest in ensuring that the international
community is made increasingly aware of its
responsibilities in joint efforts to approve a convention for
the suppression of terrorist bombings. That convention is
currently being considered by the General Assembly, in a
body that should be completing its work shortly.
When the Inter-American Convention against
Corruption was approved, we voiced our hope that, given
that the disregard for of ethical standards that has fostered
this crime has been a worldwide and not a strictly
American phenomenon, the subject would one day be taken
up by the United Nations in order to produce an
international convention giving voice to the concern felt by
all countries over this problem and harnessing the general
willingness to put an end to impunity. The day seems to
have come when the Member States of this Organization
will work together to do away with the tolerance
encountered on all continents towards this canker afflicting
politics and administration; a canker whose breeding ground
is not underdevelopment, but the moral decay of the State
and society; a canker that seriously and increasingly hinders
the trade that is a necessary part of economic globalization.
My Government has welcomed the idea of changes not
only in the structure, but even in the philosophy of this 50-
year-old Organization. Since the lives of the peoples of this
world have undergone such profound changes, it would be
inexcusable for the United Nations, which represents them
all, to remain untouched.
We have considered the various plans for reforms and
watched the efforts made by the outgoing President of the
General Assembly over these past few months to achieve
some, at least, of the essential changes to the system during
his term in office. And, although we believe this issue to be
both timely and urgent, we do not feel that there is
imminent consensus on the suggested changes which, above
all, relate to membership on the Security Council. In any
case, it is only fair to recognize the serious efforts being
made to end the stagnation within this Organization and
launch the debate that is just beginning.
Venezuela supports an increase in the number of
permanent Members on the Security Council, provided
there is no discrimination of any kind and that there is due
regard for the interests of the international community,
including fair representation of all geographical regions, in
line with other new circumstances.
We feel that there are great expectations and high
hopes that the Secretariat will become more efficient and
that the Organization’s burden of projected expenditures
may be eased. It is also essential that Member States pay
their contributions on time. None of us can refuse to
honour a freely accepted obligation, nor make payment
conditional in a way that presents a threat to the equality
of States and the dignity of the world forum of which we
are a part.
My country’s position, however, is not limited to
this alone. It goes beyond an analysis of the opportunities
and rules of the veto to the elimination of the veto
altogether. It has to do with the reform of the Secretariat
itself and with economic and social issues, especially
funding for development, as envisaged in the relevant
document. That is why we feel that consideration should
be given to the ideas recently expressed by both the
Group of 77 and the Non-Aligned Movement as regards
not only this subject, but also consensus on the other
reforms.
Venezuela supports the convening of an international
conference on financing for development, in cooperation
with international financial institutions, to propose
innovative and bold mechanisms in this area. Such
mechanisms must include the mobilization of capital
resources for investment in non-industrialized countries
while at the same time, opening the door to the
opportunities offered by the private sector.
Non-governmental organizations — increasingly
active in today’s world — could contribute even more
towards attainment of the aims of the Charter of United
Nations in this field of action. My country has launched
an intensive round of consultations with these
organizations in what it has called a “Dialogue between
senior Government and non-governmental organizations”,
so as to draw up a plan for the promotion, protection and
observance of human rights in Venezuela.
We welcomed the Convention on the Law of the
Non-Navigational Uses of International Watercourses as
a well-conceived initiative. That is why Venezuela played
an active role in the various stages of the drafting of the
document, which required years of work, and led to the
successful conclusion of a document that includes
virtually all the provisions on this subject that exist in
international law. My country signed the Convention
yesterday and we call upon other countries to do the
same.
12


As Venezuela has always been in favour of the
establishment of an international criminal court, we wish to
draw attention to what the international community has
done to deal with and punish international crimes against
peace and security, first with the creation of ad hoc courts
and then with the creation of a permanent body such as that
court. By thus institutionalizing and centralizing the
political will of States, we will help prevent the possibility
of the winners in a conflict from being tempted to become
the judges of the defeated.
This seems the appropriate time and place to mention
the Ibero-American community of which Venezuela is a
part and the five hundredth anniversary of Christopher
Columbus’s only landing on continental America in his
voyages.
Since 1991, 500 years after the discovery of America,
thanks to an initiative of the King of Spain, the 21
countries that proudly share the honour of being members
of the Ibero-American community have met once a year, in
a different city each time. I say “proudly” because in their
colonial endeavours both Spain and Portugal took a
missionary approach. While imposing their political power
and territorial government, they also disseminated
Christianity and passed on with conviction their European
civilization and culture. Thus in Spanish and Portuguese
America, the mixing of blood and cultures took root,
making our world a different one, a world characterized by
social egalitarianism, religious tolerance and a strong and
deeply rooted freedom. The effects of this situation, which
defines and unites American existence from north to south,
makes this community stand out. It does not set it apart
from others, but, in this era of globalization, it affirms the
very particular features of Ibero-American identity.
This idea has evolved well, beginning in Guadalajara,
then continuing in Madrid, Salvador de Bahia, Cartagena,
Bariloche and Santiago. The seventh summit meeting will
be held on Margarita Island in my country.
As the host country suggests the key topic for
discussion at each meeting, the President of Venezuela,
Mr. Rafael Caldera, has proposed the general heading of
“Ethical values of democracy”, a suggestion that has been
accepted with great enthusiasm.
The Governments of Venezuela and the other 20
countries of Ibero-America insist that it is not enough to
have formal democracy if corruption is rampant, if
inefficiency persists, if justice is not effective, or if the
action taken by the democratic sectors is neither
satisfactory nor transparent.
Thus, this general topic encompasses other very
specific issues having to do with social justice, human
rights, electoral transparency elections, the sincerity of
political parties and, unavoidably, truth in information.
That is the nucleus of the agenda for the meeting to be
held on 8 and 9 November on Margarita Island.
It is not out of place to explain to this Assembly that
there are good reasons for this agenda. The economic
changes and the political upheavals of our world have
wreaked havoc on the set of values that was, until
recently, the foundation on which people’s lives rested.
The weakness of social justice is pathetic. In more
than a few countries, unavoidable macroeconomic
adjustments have affected vast numbers of people who are
victims of injustice and who are unable, both mentally
and physically, of coping with these changes, leaving
them even worse off than they were before. Something
must be done to improve the lot of these multitudes
during a transition that, although necessary, is still
painful.
The subject of human rights, which I mentioned
briefly at the beginning of my statement, is vitally
important, and it would not be surprising if some day it
were to replace “democracy” as a term and as a concept.
Certain statements on this subject may have been
exaggerated in the heat of the moment. But the truth is
that we must march firmly forward towards a time when
every human being, without exception, feels for his fellow
man the same respect that he asks for himself. This is a
matter of education, training and will on the part of
Governments, so that the bad examples from the more
developed countries that are passed on by the media do
not lead the developing countries to continue violating
these rights.
Despite the fact that democracy has taken root in
virtually all the countries in our region — seemingly the
desideratum of our times — it now faces a variety of
dangers, such as elections rigged by international
organized crime. The most specific and dangerous case
has to do with the influential role that drug trafficking
and money laundering now play in elections, allowing
crime to become closely entwined with political power.
My country’s position in this regard is to warn
political parties to make sure their electoral campaigns are
13


transparent by keeping these campaigns short and to the
point so as to avoid any improper financial influence.
Democracy is, by its very nature, a system of political
parties. There is no democratic system without political
parties. Yet it is obvious that the downfall of democracy is
often due to carelessness on the part of the political parties
on which it is based, when, setting aside the ethics of
service, ideology and efficiency, they are tempted to take
advantage of the resources of the State using the pretext of
lengthy, complex and costly election campaigns. It would
seem that the time has come to return to the old political
ideas or to invent new means of expression in order to heal
and revitalize democracy.
Many people reacted by voicing doubts and fears
when the subject of the people’s right to truthful
information was raised. Media groups have even claimed
that this proposal is full of hidden dangers. Nevertheless,
the straightforward intent of this proposal is to strengthen
the influence of the media at a time when they are virtually
the first estate. We consider this right to be the counterpart
to the media’s right to carry out their activities in absolute
freedom, given the fact that society legitimately aspires, in
turn, to be properly, accurately and truthfully informed.
In an era in which the media have the most amazing
technologies at their disposal — such as those providing
instantaneous communication — there can be no
explanation for information that distorts, embellishes or
tampers with the truth. All the power that we give the
media, essential for the values of democracy, would be lost
if the media were to step outside their role and begin
voicing opinions instead of reporting or made themselves
part of the day-to-day debate of ideas.
What Venezuela hopes to achieve by this debate is to
make clear the responsibilities that each actor must play in
a democracy, and the media are very important actors. That
is the reason for this initiative: to warn and caution them,
not by suggesting rules, but by appealing to a sense of
responsibility, prompted by their own conscience, with
regard to the worthy part that information must play in
building a safe and trusting society.
Following on from comments I made at this year’s
Ibero-American Summit in Venezuela, I wish to mention
the five-hundredth anniversary of the day when Christopher
Columbus set foot on continental America, in August 1498,
at the Paria Peninsula in Venezuela. Until then the feats of
exploration by the discoverer of the New World had been
limited to the islands of the Caribbean. He was not
absolutely sure that he was actually standing on
continental soil when in 1498 he reached Macuro, a small
village on the eastern coast of Venezuela, but he certainly
wondered as he witnessed the thrust of a strong current
that overcame the gentle waves and gave proof of the
presence of a great river, the Orinoco. This was an
extremely important event for my country, which we plan
to commemorate properly. It was the only time the great
admiral stood on terra firma, which he called “Land of
Grace”. In making this announcement, we hope the global
community will join us in our celebration.
In closing, I wish to express Venezuela’s faith in the
ability of the Organization to act as a permanent arbitrator
for peace and development. There is a greater need every
day for the United Nations to act as the voice and
conscience of humanity, but never as the spokesperson or
tool of any group, region or interest other than the
community which created it and of which it is the core.










